Case 1:20-cv-01141-CMH-JFA Document 19 Filed 10/09/20 Page 1 of 1 PageID# 423




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VlRGINIA
                                   Alexandria Division

  ROBERT UPDEGROVE et al..                      )
                                                )
                Plaintiffs,                     )
                                                )
         v.                                     )    Civil Action No. I :20-cv-0 I 141-CMH-JF A
                                                )
  MARK R. HERRING el al.,                       )




                                                ·�
                                                )
                Defendants.                     )


                                         ,,
   ORDER GRANTING JOINT MOTION TO SET COMBINED BRIEFING SCHEDULE
                     AND CONSOLIDATED HEARING

        The matter came before the Court on the parties' Joint Motion to Set Combined Briefing
  Schedule and Consolidated Hearing. On consideration of the parties' submissions, the parties'
  agreement, and good cause shown:

         It is hereby ORDERED that the Motion is GRANTED;

         It is hereby ORDERED that Defendants' deadline to respond to Plaintiffs' Motion for
  Preliminary Injunction (Dkt. 2) and to respond to the Complaint shall be Monday, November 16,
  2020;

        It is hereby ORDERED that Plaintiffs' deadline to submit a Reply in support of their
  Motion for a Preliminary Injunction and a response to Defendants' Motion to Dismiss shall be
  Monday, December 14, 2020;

        It is hereby ORDERED that Defendants' deadline to submit a Reply in support of their
  Motion to Dismiss shall be Wednesday, December 23, 2020;

         Jt is hereby ORDERED that a combined hearing on both Plaintiffs' Motion for
  Preliminary Injunction and Defendants' forthcoming Motion to Dismiss shall be held on Friday,
  January 15, 2021, at I 0:00 a.m.


                                                     ____ /S/             .::S�
                                                     John F. Anderson
  Date: O::'IU\VZ    9 • a:>20                       United States Magistrate Judge
